 

Carolina Trust BancShares, Inc. 8-K [cart-8k_101316.htm] 

Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 13, 2016, and is made by and among Carolina Trust BancShares, Inc., a
North Carolina corporation (“Company”), and the several purchasers of the
Subordinated Notes identified on the signature pages hereto (each a “Purchaser”
and collectively, the “Purchasers”).

RECITALS

WHEREAS, Company has requested that the Purchasers purchase from Company up to
Ten Million Dollars ($10,000,000) in aggregate principal amount of Subordinated
Notes (as defined herein), which aggregate amount is intended to qualify as Tier
2 Capital (as defined herein).

WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is contemplated by Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

WHEREAS, the sale of the Subordinated Notes by Company is being made pursuant to
Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on each Purchaser’s signature page (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1.

DEFINITIONS.

1.1

Defined Terms. The following capitalized terms generally used in this Agreement
and in the Subordinated Notes have the meanings defined or referenced below.
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

  

 

 

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Carolina Trust Bank, a North Carolina-chartered commercial bank and
wholly owned subsidiary of Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of North Carolina are permitted or
required by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means October 13, 2016.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.

“Company’s Reports” means (i) audited financial statements of Company and Bank,
as applicable, for the year ended December 31, 2015; (ii) the unaudited
financial statements of Company and Bank, as applicable, for the quarter ended
June 30, 2016 and (iii) Company’s reports and Bank’s reports, as applicable, for
the year ended December 31, 2015 and the quarter ended June 30, 2016 as filed
with the FRB and the FDIC.

“Disbursement” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.

“Governmental Licenses” has the meaning set forth in Section 4.3.

2 

 

 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien on property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other Indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company, Bank, or Purchasers, (4) direct effects of compliance with
this Agreement on the operating performance of Company, Bank, or Purchasers,
including expenses incurred by Company, Bank, or Purchasers in consummating the
transactions contemplated by this Agreement, and (5) the effects of any action
or omission taken by Company or Bank with the prior written consent of
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.

3 

 

 

“Maturity Date” means October 15, 2026.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 225 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.

4 

 

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

1.2

Interpretations. The foregoing definitions are equally applicable to both the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of like import when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The word “including” when used in this Agreement without the phrase “without
limitation,” shall mean “including, without limitation.” All references to time
of day herein are references to Eastern Time unless otherwise specifically
provided. All references to this Agreement and the Subordinated Notes shall be
deemed to be to such documents as amended, modified or restated from time to
time. With respect to any reference in this Agreement to any defined term, (i)
if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(ii) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.

1.3

Exhibits Incorporated. All Exhibits attached are hereby incorporated into this
Agreement.

2.

SUBORDINATED DEBT.

2.1

Certain Terms. Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an amount equal to the aggregate of the Subordinated Note
Amounts. Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes from Company on the Closing Date in accordance with the terms
of, and subject to the conditions and provisions set forth in, this Agreement
and the Subordinated Notes. The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1. The Subordinated Notes shall bear interest per
annum as set forth in the Subordinated Notes. The unpaid principal balance of
the Subordinated Notes plus all accrued but unpaid interest thereon shall be due
and payable on the Maturity Date, or such earlier date on which such amount
shall become due and payable on account of (i) acceleration by Purchasers in
accordance with the terms of the Subordinated Notes and this Agreement or (ii)
Company’s delivery of a notice of redemption or repayment in accordance with the
terms of the Subordinated Notes.

2.2

Subordination. The Subordinated Notes shall be subordinated in accordance with
the subordination provisions set forth therein.

2.3

Maturity Date. On the Maturity Date, all sums due and owing under this Agreement
and the Subordinated Notes shall be repaid in full. Company acknowledges and
agrees that Purchasers have not made any commitments, either express or implied,
to extend the terms of the Subordinated Notes past their Maturity Date, and
shall not extend such terms beyond the Maturity Date unless Company and
Purchasers hereafter specifically otherwise agree in writing.

2.4

Unsecured Obligations. The obligations of Company to Purchasers under the
Subordinated Notes shall be unsecured.

5 

 

 

2.5

The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

2.6

Payments. Company agrees that matters concerning payments and application of
payments shall be as set forth in this Agreement and in the Subordinated Notes.

2.7

Right of Offset. Each Purchaser hereby expressly waives any right of offset it
may have against Company.

2.8

Use of Proceeds. Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, investment in Bank, and to
redeem and retire outstanding preferred securities of Bank.

3.

DISBURSEMENT.

3.1

Disbursement. On the Closing Date, assuming all of the terms and conditions set
forth in Section 3.2 have been satisfied by Company and Company has executed and
delivered to each of the Purchasers this Agreement and such Purchaser’s
Subordinated Note and any other related documents in form and substance
reasonably satisfactory to Purchasers, each Purchaser shall disburse the
Subordinated Note Amount in immediately available funds set forth on such
Purchaser’s signature page to Company in exchange for a Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the “Disbursement”).
The Company will deliver to the respective Purchaser one or more certificates
representing the Subordinated Notes in definitive form (or provide evidence of
the same with the original to be delivered by the Company by overnight delivery
on the next calendar day in accordance with the delivery instructions of
Purchaser), registered in such names and denominations as such Purchasers may
request.

3.2

Conditions Precedent to Disbursement.

3.2.1

Conditions to the Purchasers’ Obligation. The obligation of each Purchaser to
consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to the fulfillment of or
delivery by or at the direction of the Company to such Purchaser, on or prior to
the applicable Closing Date, of each of the following (or written waiver by such
Purchaser prior to the Closing of such delivery):

3.2.1.1

Transaction Documents. This Agreement and the Subordinated Notes (collectively,
the “Transaction Documents”), each duly authorized and executed by Company.

3.2.1.2

Authority Documents.

(a)

A copy, certified by the Secretary or Assistant Secretary of Company, of the
Articles of Incorporation of Company and all amendments thereto;

6 

 

 

(b)

A certificate of existence of Company issued by the Secretary of State of the
State of North Carolina;

(c)

A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company and all amendments thereto;

(d)

A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)

An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(f)

The opinion of Wyrick Robbins Yates & Ponton LLP, counsel to the Company, dated
as of the Closing Date, substantially in the form set forth at Exhibit B
attached hereto addressed to the Purchasers and Placement Agent.

3.2.1.3

Other Requirements. Such other additional information regarding Company, Bank
and any other Subsidiary of Company and their respective assets, liabilities
(including any liabilities arising from, or relating to, legal proceedings) and
contracts as a Purchaser may reasonably require.

3.2.1.4

Aggregate Investments. Each Purchaser shall have actually subscribed for the
Subordinated Note Amount set forth on such Purchaser’s signature page.

3.2.1.5

Representations and Warranties. The representations and warranties made by
Company in Section 4 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.

3.2.1.6

Covenants. All covenants, agreements and conditions contained in this Agreement
to be performed by Company on or prior to the Closing Date shall have been
performed or complied with in all material respects.

7 

 

 

3.2.2

Conditions to Company’s Obligation.

3.2.2.1

Since the date of this Agreement, there shall not have been any action taken, or
any law, rule or regulation enacted, entered, enforced or deemed applicable to
Company or its Subsidiaries or the transactions contemplated by this Agreement
by any Governmental Agency which imposes any restriction or condition that
Company determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on Company’s business or would materially reduce the
economic benefits of the transactions contemplated by this Agreement to Company
to such a degree that Company would not have entered into this Agreement had
such condition or restriction been known to it on the date hereof.

3.2.2.2

With respect to a given Purchaser, the obligation of Company to consummate the
sale of the Subordinated Notes and to effect the Closing is subject to delivery
by or at the direction of such Purchaser to Company of this Agreement, duly
authorized and executed by such Purchaser.

4.

REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser as follows:

4.1

Organization and Authority.

4.1.1

Organization Matters of Company and Its Subsidiaries.

4.1.1.1

Company is a bank holding company registered with the Board of Governors of the
Federal Reserve System under the Bank Holding Company Act and is registered with
the North Carolina Office of the Commissioner of Banks under the North Carolina
Bank Holding Company Act. Company is a business corporation validly existing and
in good standing under the laws of the State of North Carolina and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents. Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

4.1.1.2

Each Subsidiary of Company either has been duly organized and is validly
existing as a corporation or limited liability company, or has been duly
chartered and is validly existing as a North Carolina chartered bank, in each
case in good standing under the laws of the jurisdiction of its incorporation,
has corporate power and authority to own, lease and operate its properties and
to conduct its business and is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and, with the exception of Bank’s Fixed Rate
Non-Cumulative Perpetual Preferred Stock, Series A, are owned by Company,
directly or through Subsidiaries of the Company, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim; none of the outstanding
shares of capital stock of, or other equity interests in, any Subsidiary of the
Company were issued in violation of the preemptive or similar rights of any
security holder of such Subsidiary of the Company or any other entity.

8 

 

 

4.1.1.3

Bank is a North Carolina chartered bank. The deposit accounts of Bank are
insured by the FDIC up to applicable limits. Bank has not received any notice or
other information indicating that Bank is not an “insured depository
institution” as defined in 12 U.S.C. Section 1813, nor has any event occurred
which could reasonably be expected to adversely affect the status of Bank as an
FDIC-insured institution.

4.1.2

Capital Stock and Related Matters. The Articles of Incorporation of Company
authorize Company to issue 10,000,000 shares of common stock and 1,000,000
shares of preferred stock. As of the date of this Agreement, there are 4,650,558
shares of the Company’s common stock issued and outstanding and no shares of
Company’s preferred stock have been issued and outstanding. All of the
outstanding capital stock of Company has been duly authorized and validly issued
and is fully paid and non-assessable. There are, as of the date hereof, no
outstanding options, rights, warrants or other agreements or instruments
obligating Company to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of the capital stock of Company or obligating Company
to grant, extend or enter into any such agreement or commitment to any Person
other than Company except pursuant to Company’s equity incentive plans duly
adopted by Company’s Board of Directors.

4.2

No Impediment to Transactions.

4.2.1

Transaction is Legal and Authorized. The issuance of the Subordinated Notes, the
borrowing of the aggregate of the Subordinated Note Amounts, the execution of
the Transaction Documents and compliance by Company with all of the provisions
of the Transaction Documents are within the corporate and other powers of
Company.

4.2.2

Agreement. This Agreement has been duly authorized, executed and delivered, and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes the legal, valid and binding obligations of Company, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

4.2.3

Subordinated Notes. The Subordinated Notes have been duly authorized by the
Company and when executed by the Company and issued, delivered to and paid for
by the Purchasers in accordance with the terms of the Agreement, will have been
duly executed, issued and delivered, and will constitute legal, valid and
binding obligations of Company, enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

9 

 

 

4.2.4

No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Articles of Incorporation or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which Company
or Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency; or (4) any
statute, rule or regulation applicable to Company, except, in the case of items
(2), (3) or (4), for such violations and conflicts that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company, or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or asset of Company.
Neither the Company nor the Bank is in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing Indebtedness of any kind or pursuant to which any such Indebtedness is
issued, or any other agreement or instrument to which Company or Bank, as
applicable, is a party or by which Company or Bank, as applicable, or any of its
properties may be bound or affected, except, in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on Company.

4.2.5

Governmental Consent. No governmental orders, permissions, consents, approvals
or authorizations are required to be obtained by Company that have not been
obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.

4.3

Possession of Licenses and Permits. Each of Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, individually or in the aggregate, have a Material
Adverse Effect on Company or such applicable Subsidiary of Company; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary of Company; and neither Company nor any
Subsidiary of Company has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.

10 

 

 

4.4

Financial Condition.

4.4.1

Company Financial Statements. The financial statements of Company included in
Company’s Reports (including the related notes, where applicable), which have
been provided to Purchasers (i) have been prepared from, and are in accordance
with, the books and records of Company; (ii) fairly present in all material
respects the results of operations, cash flows, changes in stockholders’ equity
and financial position of Company and its consolidated Subsidiaries, for the
respective fiscal periods or as of the respective dates therein set forth
(subject in the case of unaudited statements to recurring year-end audit
adjustments normal in nature and amount), as applicable; (iii) complied as to
form, as of their respective dates of filing in all material respects with
applicable accounting and banking requirements as applicable, with respect
thereto; and (iv) have been prepared in accordance with GAAP consistently
applied during the periods involved, except, in each case, as indicated in such
statements or in the notes thereto. The books and records of Company have been,
and are being, maintained in all material respects in accordance with GAAP and
any other applicable legal and accounting requirements. Company does not have
any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

4.4.2

Absence of Default. Since the date of the latest audited financial statements,
no event has occurred which either of itself or with the lapse of time or the
giving of notice or both, would give any creditor of Company the right to
accelerate the maturity of any material Indebtedness of Company. Company is not
in default under any other Lease, agreement or instrument, or any law, rule,
regulation, order, writ, injunction, decree, determination or award,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect on Company.

4.4.3

Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.4.4

Ownership of Property. Company and each of its Subsidiaries has good and
marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s Reports or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheet), subject to no
encumbrances, liens, mortgages, security interests or pledges, except (i) those
items which secure liabilities for public deposits or statutory obligations or
any discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet due or delinquent or which are being contested in good faith and
(iii) such as do not, individually or in the aggregate, materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Company or any of its Subsidiaries.
Company and each of its Subsidiaries, as lessee, has the right under valid and
existing Leases of real and personal properties that are material to Company or
such Subsidiary, as applicable, in the conduct of its business to occupy or use
all such properties as presently occupied and used by it. With the exception of
the lease for the Bank’s main office located at 901 E. Main St., Lincolnton,
North Carolina 28092, such existing Leases and commitments to Lease constitute
or will constitute operating Leases for both tax and financial accounting
purposes and the Lease expense and minimum rental commitments with respect to
such Leases and Lease commitments are as disclosed in all material respects in
Company’s Reports.

11 

 

 

4.5

No Material Adverse Change. Since the date of the latest audited financial
statements included in Company’s Reports, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries.

4.6

Legal Matters.

4.6.1

Compliance with Law. Company and each of its Subsidiaries (i) has complied with
and (ii) is not under investigation with respect to, and, to the Company’s
knowledge, has not been threatened to be charged with or given any notice of any
material violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect on
Company or any of its Subsidiaries. Company and each of its Subsidiaries (x) is,
and at all times prior to the date hereof has been, compliant with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any Governmental Agency, and their own privacy
policies and written commitments to their respective customers, consumers and
employees, concerning data protection and the privacy and security of personal
data and the nonpublic personal information of their respective customers,
consumers and employees, in each case the failure to comply with which would not
result, individually or in the aggregate, in a Material Adverse Effect, and (y)
at no time during the two years prior to the date hereof has received any
written notice asserting any violations of any applicable statute, rule,
regulation, order or restriction of any domestic or foreign government, or any
Governmental Agency, or their own privacy policy and written commitment to their
respective customers, consumers or employees, concerning data protection or the
privacy and security of personal data or the nonpublic personal information of
their respective customers, consumers or employees, in each case the failure to
comply with which would not result, individually or in the aggregate, in a
Material Adverse Effect.

4.6.2

Regulatory Enforcement Actions. Company, Bank and its other Subsidiaries are in
compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect. None of Company,
Bank, Company’s Subsidiaries nor any of their officers or directors is now
operating under any restrictions, agreements, memoranda, commitment letter,
supervisory letter or similar regulatory correspondence, or other commitments
(other than restrictions of general application) imposed by any Governmental
Agency, nor are, to Company’s knowledge, (a) any such restrictions threatened,
(b) any agreements, memoranda or commitments being sought by any Governmental
Agency, or (c) any material legal or regulatory violations previously identified
by, or penalties or other remedial action previously imposed by, any
Governmental Agency remains unresolved.

12 

 

 

4.6.3

Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company or any of its Subsidiaries at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries or affect issuance or payment of the
Subordinated Notes; and neither Company nor any of its Subsidiaries is a party
to or named as subject to the provisions of any order, writ, injunction, or
decree of, or any written agreement with, any court, commission, board or
agency, domestic or foreign, that either separately or in the aggregate, will
have a Material Adverse Effect on Company or any of its Subsidiaries.

4.6.4

Environmental. No Property is or, to Company’s knowledge, has been a site for
the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials and neither Company nor any of its Subsidiaries has engaged in such
activities. There are no claims or actions pending or, to Company’s knowledge,
threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.

4.6.5

Brokerage Commissions. Except for commissions paid to the Placement Agent,
neither Company nor any Affiliate of Company is obligated to pay any brokerage
commission or finder’s fee to any Person in connection with the transactions
contemplated by this Agreement.

4.6.6

Investment Company Act. Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7

No Misstatement. No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished by Company to Purchasers in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the Closing Date.

13 

 

 

4.8

Internal Accounting Controls. Company, Bank and each other applicable Subsidiary
of the Company has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflect the transactions and dispositions of the Company’s assets (on
a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and that Company’s and Bank’s receipts and expenditures are
being made only in accordance with authorizations of Company management and
Board of Directors, and provides reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of assets of
the Company on a consolidated basis that could have a material effect on the
financial statements. Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP. Since the conclusion
of the Company’s last completed fiscal year there has not been and there
currently is not (i) any significant deficiency or material weakness in the
design or operation of its internal control over financial reporting which are
reasonably likely to adversely affect its ability to record, process, summarize
and report financial information, or (ii) any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s or
Bank’s internal control over financial reporting. The Company (A) has
implemented and maintains disclosure controls and procedures reasonably designed
and maintained to ensure that material information relating to the Company is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within the Company and (B) has disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s outside auditors
and the audit committee of the Company’s Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the Company’s internal controls over financial reporting. Such disclosure
controls and procedures are effective for the purposes for which they were
established.

4.9

Representations and Warranties Generally. The representations and warranties of
the Company set forth in this Agreement in any certificate or other document
delivered to Purchasers by or on behalf of Company pursuant to or in connection
with this Agreement are true and correct as of the date hereof and will be true
and correct as of the Closing Date and as otherwise specifically provided herein
or therein. None of the representations, warranties, covenants and agreements
made in this Agreement or in any certificate or other document delivered to
Purchasers by or on behalf of Company pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made and as of the Closing Date.

5.

GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

5.1

Compliance with Transaction Documents. Company shall comply with, observe and
timely perform each and every one of the covenants, agreements and obligations
under the Transaction Documents.

5.2

Affiliate Transactions. Company shall not itself, nor shall it cause, permit or
allow any of its Subsidiaries to enter into any transaction, including, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.

14 

 

 

5.3

Compliance with Laws.

5.3.1

Generally. Company shall comply and cause Bank and each of its other
Subsidiaries to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on Company.

5.3.2

Regulated Activities. Company shall not itself, nor shall it cause, permit or
allow Bank or any other of its Subsidiaries to (i) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect on Company, Bank and/or such of its Subsidiaries or (ii) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.

5.3.3

Taxes. Company shall and shall cause Bank and any other of its Subsidiaries to
promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon Company, Bank or any other of its Subsidiaries or upon the income,
profits, or property of Company or any Subsidiary and all claims for labor,
material or supplies which, if unpaid, might by law become a lien or charge upon
the property of Company, Bank or any other of its Subsidiaries. Notwithstanding
the foregoing, none of Company, Bank or any other of its Subsidiaries shall be
required to pay any such tax, assessment, charge or claim, so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and appropriate reserves therefor shall be maintained on the books of Company,
Bank and such other Subsidiary.

5.3.4

Corporate Existence. Company shall do or cause to be done all things reasonably
necessary to maintain, preserve and renew its corporate existence and that of
Bank and the other Subsidiaries and its and their rights and franchises, and
comply in all material respects with all related laws applicable to Company,
Bank or the other Subsidiaries.

5.3.5

Dividends, Payments, and Guarantees During Event of Default. Upon the occurrence
of a failure by Company to make any required payment of principal or interest on
the Subordinated Notes or of an Event of Default (as defined under the
Subordinated Notes) until such failure or Event of Default is cured, except as
required by any federal or state Governmental Agency, Company shall not (a)
declare or pay any dividends or distributions on, or redeem, purchase, acquire
or make a liquidation payment with respect to, any of its capital stock; (b)
make any payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of Company’s common stock; (ii)
any declaration of a non-cash dividend in connection with the implementation of
a shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of Company’s capital stock; (iv) the purchase of
fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company’s common stock
related to the issuance of common stock or rights under any benefit plans for
Company’s directors, officers or employees or any of Company’s dividend
reinvestment plans.

15 

 

 

5.3.6

Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, Company will immediately
notify the Noteholder (as defined in the Subordinated Note), and thereafter
Company and the Noteholder (as defined in the Subordinated Note) will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital.

5.4

Absence of Control. It is the intent of the parties to this Agreement that in no
event shall Purchasers, by reason of any of the Transaction Documents, be deemed
to control, directly or indirectly, Company, and Purchasers shall not exercise,
or be deemed to exercise, directly or indirectly, a controlling influence over
the management or policies of Company

5.5

Secondary Market Transactions. Each Purchaser shall have the right at any time
and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with Purchasers and otherwise reasonably assist Purchasers in satisfying the
market standards to which Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to any Purchaser and to any Person reasonably deemed necessary by Purchaser in
connection with participation in such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person.

5.6

Bloomberg and DTC. Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg and to be registered in the
name of The Depository Trust Company.

5.7

Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended.

16 

 

 

5.8

DTC Registration. The Company shall use commercially reasonable efforts to cause
the Subordinated Notes held by Qualified Institutional Buyers as defined in Rule
144A of the Securities Act to be registered in the name of Cede & Co. as nominee
of The Depository Trust Company (“DTC”) or a nominee of DTC.

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

6.1

Legal Power and Authority. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. It is an entity duly organized, validly
existing and in good standing under the laws its jurisdiction of organization.

6.2

Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and this Agreement has been duly authorized, executed and delivered,
and, assuming due authorization, execution and delivery by the other parties
hereto, is a legal, valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles.

6.3

No Conflicts. Neither the execution, delivery or performance of the Transaction
Documents nor the consummation of any of the transactions contemplated thereby
will conflict with, violate, constitute a breach of or a default (whether with
or without the giving of notice or lapse of time or both) under (i) its
organizational documents, (ii) any agreement to which it is party, (iii) any law
applicable to it or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting it.

6.4

Purchase for Investment. It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

6.5

Institutional Accredited Investor. It is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.

6.6

Financial and Business Sophistication. It has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

17 

 

 

6.7

Ability to Bear Economic Risk of Investment. It recognizes that an investment in
the Subordinated Notes involves substantial risk. It has the ability to bear the
economic risk of the prospective investment in the Subordinated Notes, including
the ability to hold the Subordinated Notes indefinitely, and further including
the ability to bear a complete loss of all of its investment in Company.

6.8

Information. It acknowledges that: (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes. It has reviewed the information set forth in Company’s
Reports and the exhibits and schedules hereto and contained in the data room
established by Company on September 19, 2016.

6.9

Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested by it or its advisors and have been given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.

6.10

Investment Decision. It has made its own investment decision based upon its own
judgment, due diligence and advice from such advisors as it has deemed necessary
and not upon any view expressed by any other person or entity, including the
Placement Agent. Neither such inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on Company’s representations and
warranties contained herein. It is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any Person by or on
behalf of Company, including, without limitation, the Placement Agent, except
for the express statements, representations and warranties of Company made or
contained in this Agreement. Furthermore, it acknowledges that (i) the Placement
Agent has not performed any due diligence review on behalf of it and (ii)
nothing in this Agreement or any other materials presented by or on behalf of
Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax or investment advice.

6.11

Private Placement; No Registration; Restricted Legends. It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it. It is not subscribing for the
Subordinated Notes as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting. It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note. It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

18 

 

 

6.12

Placement Agent. It will purchase the Subordinated Note(s) directly from Company
and not from the Placement Agent and understands that neither the Placement
Agent nor any other broker or dealer has any obligation to make a market in the
Subordinated Notes.

6.13

Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, Company will immediately
notify the Purchasers, and thereafter Company and the Purchasers will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital.

6.14

Accuracy of Representations. It understands that each of the Placement Agent and
Company will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements in connection with the transactions contemplated
by this Agreement, and agrees that if any of the representations or
acknowledgements made by it are no longer accurate as of the Closing Date, or if
any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify the Placement Agent and Company.

6.15

Representations and Warranties Generally. The representations and warranties of
Purchaser set forth in this Agreement are true and correct as of the date hereof
and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. Any certificate signed by a duly authorized
representative of Purchaser and delivered to the Company or to counsel for
Company shall be deemed to be a representation and warranty by Purchaser to
Company as to the matters set forth therein.

7.

Intentionally omitted.

8.

MISCELLANEOUS.

8.1

Prohibition on Assignment by Company. Except as described in Section 8(b)
(Merger or Sale of Assets) of the Subordinated Notes, Company may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
the Subordinated Notes without the prior written consent of Purchasers. In
addition, in accordance with the terms of the Subordinated Notes, any transfer
of such Subordinated Notes must be made in accordance with the Assignment Form
attached thereto and the requirements and restrictions thereof.

8.2

Time of the Essence. Time is of the essence of this Agreement.

19 

 

 

8.3

Waiver or Amendment. No waiver or amendment of any term, provision, condition,
covenant or agreement herein or in the Subordinated Notes shall be effective
except with the consent of the holders of not less than more than fifty percent
(50%) in aggregate principal amount (excluding any Subordinated Notes held by
Company or any of its Affiliates) of the Subordinated Notes at the time
outstanding; provided, however, that without the consent of each holder of an
affected Subordinated Note, no such amendment or waiver may: (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note, (iv) change the currency in which payment of the
obligations of Company under this Agreement and the Subordinated Notes are to be
made; or (v) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes, (vi) make any changes to Section 6 (Failure to Make a
Payments) of the Subordinated Notes that adversely affects the rights of any
holder of a Subordinated Note; or (vii) disproportionately affect any of the
holders of the then outstanding Subordinated Notes. Notwithstanding the
foregoing, Company may amend or supplement the Subordinated Notes without the
consent of the holders of the Subordinated Notes to cure any ambiguity, defect
or inconsistency or to provide for uncertificated Subordinated Notes in addition
to or in place of certificated Subordinated Notes, or to make any change that
does not adversely affect the rights of any holder of any of the Subordinated
Notes. No failure to exercise or delay in exercising, by a Purchaser or any
holder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided by law or equity. No notice or demand on Company in any
case shall, in itself, entitle Company to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of
Purchasers to any other or further action in any circumstances without notice or
demand. No consent or waiver, expressed or implied, by Purchasers to or of any
breach or default by Company in the performance of its obligations hereunder
shall be deemed or construed to be a consent or waiver to or of any other breach
or default in the performance of the same or any other obligations of Company
hereunder. Failure on the part of Purchasers to complain of any acts or failure
to act or to declare an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Purchasers of their rights hereunder
or impair any rights, powers or remedies on account of any breach or default by
Company.

8.4

Severability. Any provision of this Agreement which is unenforceable or invalid
or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

8.5

Notices. Any notice which any party hereto may be required or may desire to give
hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

20 

 

 

if to Company:

Carolina Trust BancShares, Inc.

901 East Main Street

Lincolnton, North Carolina 28092

Attention: Jerry L. Ocheltree, President

    with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention: Todd H. Eveson

    if to Purchasers: To the address indicated on such Purchaser’s signature
page.

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

8.6

Successors and Assigns. This Agreement shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns;
except that, unless a Purchaser consents in writing, no assignment made by
Company in violation of this Agreement shall be effective or confer any rights
on any purported assignee of Company. The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase.

8.7

No Joint Venture. Nothing contained herein or in any document executed pursuant
hereto and no action or inaction whatsoever on the part of a Purchaser, shall be
deemed to make a Purchaser a partner or joint venturer with Company.

8.8

Documentation. All documents and other matters required by any of the provisions
of this Agreement to be submitted or furnished to a Purchaser shall be in form
and substance satisfactory to such Purchaser.

8.9

Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

21 

 

 

8.10

Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to its laws or
principles of conflict of laws (except Sections 5-1401 and 5-1402 of the New
York General Obligations Law). Nothing herein shall be deemed to limit any
rights, powers or privileges which a Purchaser may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.

8.11

No Third Party Beneficiary. This Agreement is made for the sole benefit of
Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

8.12

Legal Tender of United States. All payments hereunder shall be made in coin or
currency which at the time of payment is legal tender in the United States of
America for public and private debts.

8.13

Captions; Counterparts. Captions contained in this Agreement in no way define,
limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

8.14

Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

8.15

Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE
PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THAT
THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (III)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

22 

 

 

8.16

Expenses. Except as otherwise provided in this Agreement, each of the parties
will bear and pay all other costs and expenses incurred by it or on its behalf
in connection with the transactions contemplated pursuant to this Agreement.

8.17

Survival. Each of the representations and warranties set forth in this Agreement
shall survive the consummation of the transactions contemplated hereby for a
period of one year after the date hereof. Except as otherwise provided herein,
all covenants and agreements contained herein shall survive until, by their
respective terms, they are no longer operative.

[Signature Pages Follow]

23 

 

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY:

 

CAROLINA TRUST BANCSHARES, INC.

 

        By:      

Name:  Jerry L. Ocheltree

Title:    President & Chief Executive Officer

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

PURCHASER:

[NAME OF PURCHASER]

 

  By:      

Name:  [●]

Title:    [●]

       

Address of Purchaser:

[●]

       

Principal Amount of Purchased Subordinated Note:

$[●]

 

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 